IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


CGR REAL ESTATE, LLC, CGR RE           : No. 154 WAL 2017
FRANKLIN PARK, LP, AND CGR             :
HOLDINGS, LLC                          : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
BOROUGH COUNCIL OF THE                 :
BOROUGH OF FRANKLIN PARK               :
                                       :
            v.                         :
                                       :
GREGORY AND KATHLEEN                   :
WOODWORTH, HELENE DONCH AND            :
BERNARD M. AVON, JR.                   :
                                       :
                                       :
PETITION OF: BOROUGH COUNCIL OF        :
THE BOROUGH OF FRANKLIN PARK           :
                                       :
                                       :
                                       :
                                       :


                                   ORDER



PER CURIAM

      AND NOW, this 15th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.